Citation Nr: 0202499	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  95-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1973 to March 
1975.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 RO rating decision 
which denied an increase in a 10 percent rating for the 
veteran's service-connected bilateral pes planus.  In March 
1998, the Board remanded this appeal to the RO for additional 
development of the evidence.  


FINDINGS OF FACT

The veteran's service-connected bilateral pes planus is no 
more than moderate in degree; severe bilateral pes planus is 
not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not be met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1973 to March 
1975.  Pes planus (flat feet) was noted on his service 
enlistment examination and in later service records.

In December 1975, the RO granted service connection (on the 
basis of service aggravation) and a 10 percent rating for 
bilateral pes planus was assigned.  

Foot problems including flat feet were periodically noted in 
later medical records.  An October 1992 entry from Montefiore 
Medical Center notes that the veteran complained of painful 
feet.  The assessment included a flatfoot deformity.  In 
February 1993, he complained of left ankle pain.  A March 
1993 treatment report notes that the veteran was seen in 
October 1992 with a complaint of painful feet.  The doctor 
reported there was limited painful range of motion at the 
first metatarsophalangeal joint.  It was also noted that 
there was a flat foot deformity.  The impression was that of 
a hallux limitation with a flatfoot deformity.  

In April 1993, the veteran submitted his current claim for an 
increased rating for his service-connected pes planus.  

The veteran underwent a VA foot examination in November 1993.  
He complained of constant pain of his feet and said that he 
could not walk for long distances or stand for too long.  The 
examiner reported that the veteran's posture on standing, 
squatting, and rising on his heels and toes, was okay.  The 
examiner noted that the veteran had obvious pes planus and 
that his function was poor.  The veteran reported he would 
limp after the pain became severe.  There were no secondary 
skin and vascular changes.  X-rays of the feet were negative.  
The diagnosis was bilateral pes planus, symptomatic.  

A November 1993 entry from Montefiore Medical Center notes 
that the veteran complained of a painful first 
metatarsophalangeal joint of the left foot for the previous 
six months. A January 1994 entry indicates that the veteran 
had a left hallux limitation.  March 1994 entries noted that 
the veteran was status post hallux valgus.  There were 
notations that there was minimal swelling of the left foot.  
April 1994 records note that the veteran was status post left 
hallux valgus repair with excellent range of motion and 
strength.  

In his August 1994 substantive appeal, the veteran reported 
that he believed his feet had worsened.  He stated that he 
had constant pain and swelling in his feet and that he had to 
soak his feet every day.  

Private treatment records dated from 1994 to 1995 refer to 
various disorders.  An August 1994 entry notes that the 
veteran was status post a bunion repair and was in no 
distress except for some discomfort around the second left 
metatarsophalangeal joint.  There was also a notation that 
there was no swelling.  A January 1995 entry related an 
impression of status post hallux valgus.  

At an August 1995 RO hearing on appeal, the veteran asserted 
that his feet had worsened since his separation from service.  
He indicated that his pes planus had a detrimental effect on 
his employment with the postal service.  He reported that he 
was constantly on his feet at his job and that his foot 
problems caused him to miss a lot of work.  The veteran said 
that he had lost about six weeks of work in the previous 
year.  He also stated that he had to soak his feet 
practically every night.  He said that the pain in his feet 
was constant and that he also had swelling.  He further 
reported that he would get calluses under his feet and that 
he used to go to VA hospital to have them removed.  The 
veteran stated that a private physician would also cut out 
his calluses.  

The veteran underwent a VA foot examination in September 
1995.  He complained of pain in his feet after standing for 
long periods.  The examiner reported that there was obvious 
pes planus.  As to the veteran's posture, the examiner 
reported that his standing was okay and that his squatting 
was about 50 percent.  Supination and pronation were okay as 
was rising on the toes and heels.  The examiner indicated 
that the veteran's function was moderately impaired.  Gait 
was normal.  It was noted that X-rays in November 1993 showed 
pes planus.  The diagnosis was symptomatic pes planus.  

The veteran also underwent a VA foot examination in April 
2001.  He complained of pain in his feet which was worse 
after he would finish work at the end of the day at the post 
office.  It was reported that he had undergone corrective 
surgery for bunions.  The examiner stated that the pain was 
hard to assess as the veteran indicated that everything hurt.  
It was reported that being on his feet for long periods of 
time would cause flare-ups.  It was noted that he did not 
wear corrective shoes or use inserts or braces.  As to the 
right foot, the examiner indicated that the range of motion 
of all joints was within normal limits except for the 
metatarsophalangeal joint of the big toe which lacked 
approximately 20 degrees of flexion; there was a surgical 
scar along the first ray; there was a flexible flat foot; 
there were good pulses; the tendon achillis was well aligned; 
and there was a slight varus calcis.  The examiner indicated 
that the left foot was as the right except that the tendon 
achillis was somewhat thicker than the right.  The examiner 
noted that the veteran resisted passive range of motion and 
said that he could not move actively any joint of the feet.  
Gait was normal, and it was again noted he did not wear 
orthotics.  The examiner reported that there was no evidence 
of painful motion or functional limitation.  It was also 
noted that there were no callosities, breakdown, or 
skin/vascular changes.  The examiner indicated, as to posture 
on standing, squatting, and supination, that the veteran 
stated that he could not do any of those movements.  The 
weight bearing/non-weight bearing alignment was within normal 
limits.  The examiner indicated that the veteran had a 
dropped longitudinal arch which was correctable.  X-rays of 
the feet were within normal limits.  The diagnoses were 
bilateral flat feet, service related (condition aggravated by 
current employment as a postal worker); and status post 
reconstructive surgery for bunions.  The examiner commented 
that there was no deformity; that the veteran reported pain 
would increase at the end of his workday or after standing 
for long hours; that there was no swelling on examination; 
and that there was tenderness of the right foot to palpation.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and relevant treatment records have been obtained.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A 10 percent rating is warranted for moderate bilateral 
acquired flatfoot (pes planus), with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  A 30 
percent rating requires severe bilateral flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

VA examinations in 1993 and 1995, and treatment records from 
the 1990s, note the veteran complained of painful feet and 
that he had bunion surgery.  His service-connected flat feet 
were also noted.  The most recent VA examination in 2001 
contains the most detailed information for rating purposes.  
That examination shows that, notwithstanding subjective 
complaints from the veteran, motion of both feet was 
essentially normal (except some limitation of the right great 
toe) and gait was also normal.  There was some tenderness on 
palpation of the right foot, but there was no indication that 
there was accentuated pain on manipulation and use of either 
foot.  There was no indication of swelling of the feet.  
There were no characteristic callosities nor evidence of 
marked deformity.

The medical evidence from recent years does not indicate 
findings of severe (30 percent) bilateral pes planus as set 
forth in Code 5276.  The veteran does have some pain on 
manipulation and use of the feet, but such is one of the 
requirements of the current 10 percent rating for flat feet.  
The disability picture more nearly approximate the criteria 
for a 10 percent rating than a 30 percent rating under Code 
5276, and thus the lower rating of 10 percent is to be 
assigned.  38 C.F.R. § 4.7.  

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for bilateral pes planus.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating for bilateral pes planus is denied.  





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

